Citation Nr: 1114988	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for phlebitis. 

2.  Entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease, old myocardial infarction with anginal syndrome, prior to February 21, 2009. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1961 to August 1962.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to service connection for phlebitis and to a rating in excess of 30 percent for arteriosclerotic heart disease.

The Veteran, his wife, and his friend testified during a hearing before the undersigned Veterans Law Judge in June 2009; a transcript of that hearing is of record.

In a December 2010 rating decision, the RO assigned a temporary total evaluation for arteriosclerotic heart disease effective February 21, 2009, and a total disability rating for arteriosclerotic heart disease from August 1, 2009.  The Veteran filed his appeal in June 2007; therefore, the claim for an increased rating for arteriosclerotic heart disease is for the time prior to February 21, 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Phlebitis was not demonstrated in service, has not been shown to be related to an event, injury or disease in service, and is not caused or aggravated by service-connected arteriosclerotic heart disease.

3.  Prior to February 21, 2009, the Veteran's arteriosclerotic heart disease was not shown to have been productive of a workload of less than 7 metabolic equivalents (METs) resulting in dyspnea, fatigue, angina, dizziness, or syncope; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; left ventricular dysfunction with an ejection fraction of 50 percent or less, more than one episode of acute congestive heart failure within any one year; or chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  Phlebitis was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected arteriosclerotic heart disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  For the period prior to February 21, 2009, the criteria for a rating in excess of 30 percent for arteriosclerotic heart disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for an increased rating for arteriosclerotic heart disease as received in June 2007 and for service connection for phlebitis was received in August 2007.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in July and September 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA. Thereafter, the claims were reviewed and a supplemental statement of the case was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in July 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in August 2007 and October 2010 to determine the nature and etiology of his arteriosclerotic heart disease and claimed phlebitis. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2010).

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Law and Regulations- Increased Rating

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In this case, the Veteran currently assigned a 30 percent rating for his arteriosclerotic heart disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).
7005
Arteriosclerotic heart disease (Coronary artery disease):
Rating

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent
100

More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required
10
Note: If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).

Factual Background

In this case, the RO granted service connection for arteriosclerotic heart disease in 1962 upon the Veteran's separation from active duty because of a myocardial infarction determined likely to have been incurred in service.  

Service treatment records include the Veteran's August 1961 enlistment physical examination report and his June 1962 separation physical examination report.  On both documents, clinical evaluation was normal regarding the vascular system (varicosities).  No complaints or findings regarding varicose veins or phlebitis were noted in the records.

A May 2001 private treatment record and a August 2004 statement by T. C. R., M.D. indicates the Veteran was diagnosed with severe varicose veins.  

A private operative note dated in March 2007 reported the Veteran underwent endoluminal laser ablation surgery (ELAS) of the short saphenous vein for varicose veins in the left leg.  

In an April 2007 VA progress note, the Veteran was seen for medical hose for varicose veins.  The examiner noted weak femoral pulses bilaterally and increased varicose veins.  The diagnosis was varicose veins.  

Dr. R. submitted another letter in August 2007 stating that the Veteran's current medical disability was largely secondary to vascular issues made worse by a poorly functioning cardiac system.  The physician further noted that the Veteran had poor peripheral venous circulation and had phlebitis in his right leg.  

During an August 2007 VA examination, the Veteran complained of some minor chest pain, dizziness, especially with position change, walking, and ambulating rapidly or for long distances.  He reported he fatigued easily and was off balance lately.  He also admitted to angina and chest pressure in the upper chest, sometimes radiating to the left arm with duration of a few minutes.  He had dyspnea with inclines, stairs and walking fast.  He did not have syncope.  An exercise tolerance test (ETT) dated in August 2007 found a workload of 7 METs, and normal left ventricle ejection fraction at 73 percent. 

Private medical records reveal that the Veteran was initially admitted to Candler Hospital on February 4, 2009 with evidence of methincillin-sensitive staphylococcus aureus endocarditis.  A February 5, 2009, echocardiography report noted mild left atrial enlargement and right ventricle moderately dilated.  The Veteran had a normal left ventricle ejection fraction at 75 percent.  Subsequently, on February 21, 2009, he developed evidence of congestive heart failure with marked dyspnea.  It was noted further that he had abnormal serum cardiac markers and EKG changes consistent with non-ST elevation myocardial infarction.  In an April 2009 private operative report, it was revealed the Veteran underwent a mitral valve replacement, coronary bypass grafting times 2, and intraoperative transesophageal echocardiogram. 

In his June 2009 hearing, the Veteran related that although he had the veins in his leg treated, he continued to have pain in his left leg, and that he believed his leg vein problems are directly related to his heart condition.  

During an October 2010 VA veins examination, the Veteran reported that for 20 years his legs would swell by the end of the day and would decrease by morning.  He was told he has varicose veins and he was issued compression stocking, which did give him a little relief.  He reported he was diagnosed with varicose veins in both legs in the late 1960s or early 1970s.  He stated that in March 2007 he was evaluated for laser vein ablation after he had an episode of right leg phlebitis.  His venous duplex exam showed bilateral significant reflux and valvular incompetence.  He ultimately underwent vein ablation of the left short saphenous vein, as well as the right.  Follow-up extremity duplex studies showed no evidence of deep vein thrombosis and no significant reflux after the laser ablation.  The Veteran's echocardiogram at the time showed an ejection fraction of 73 percent which was normal.  He had not had any further episodes of phlebitis, though he continued to complain of right and left leg pains that lasted five to seven minutes about five times per week.  He did not have any type of treatment for his legs.  He continued to utilize compression hosiery.  

Upon examination, the examiner noted the Veteran had evidence of varicose veins of at least 40 years duration.  Review of literature showed that varicose veins are typically caused by valvular incompetence of the veins, which the Veteran did have demonstrated on his venous duplex exam.  Another etiology can be hereditary or congenital disorder.  A third can be a secondary etiology, such as development from deep venous thrombosis or trauma, and the Veteran denied both.  The episode of phlebitis was a related event of the varicose vein not a causative event of varicose vein.  The Veteran's echocardiograms demonstrated he had had normal cardiac ejection fractions at the time of his varicose vein procedures.  Therefore, his varicose vein was not caused by or a result of his service-connected atherosclerotic heart disease, nor were they an aggravation of his arteriosclerotic heart disease. 

Analysis
Service Connection Claim

The Board has considered the Veteran's claim for entitlement to service connection for phlebitis or varicose veins on a direct basis.  However, service treatment records do not reveal any findings, diagnosis, or treatment of a vein disorder during active service, nor does the Veteran allege that his vein disorder is directly related to service.  Therefore, service connection for a vein disorder on a direct basis must be denied.

The Board also has considered the Veteran and his representative's assertions that his vein disorder was caused (or aggravated) by his service-connected arteriosclerotic heart disease, but finds that a preponderance of competent medical evidence of record shows that his current vein disorder was not proximately caused by or aggravated by his arteriosclerotic heart disease.

The Board notes that Dr. R. opined in a letter dated in August 2007 that the Veteran's current medical disability was largely secondary to vascular issues made worse by a poorly functioning cardiac system.  However, this opinion is not supported by the evidence that the Veteran has had a normal ejection fraction.  Additionally, the physician does not specifically relate the Veteran's varicose veins to his service-connected arteriosclerotic heart disease, but instead states his opinion in more general terms. 

The Board finds the opinion of the October 2010 VA examiner to be more persuasive.  The VA examiner's opinion was based on a thorough review of the history, and included consideration of the claims file and examination of the Veteran.  The VA examination found that as the Veteran demonstrated valvular incompetence on his venous duplex examination, and his ejection fraction was normal during his venous procedures, the Veteran's varicose veins were not due to or aggravated by his service-connected arteriosclerotic heart disease. 

For these reasons, the Board assigns more probative value to the findings and conclusions of the October 2010 VA examiner than it does to the Veteran's private physician.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may appropriately favor the opinion of one competent medical authority over another).

Thus, the competent, probative (persuasive) evidence on the question of whether a vein disorder was incurred due to or aggravated by service-connected arteriosclerotic heart disease weighs against the claim for service connection.

In addition to the medical evidence, the Board also has considered the statements of the Veteran and his representative.  However, to the extent that any such lay statements are being offered to answer the questions of whether the Veteran has a current disability related to service, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are laypersons without the appropriate medical training or expertise, they are not competent to render probative (i.e., persuasive) opinions on these medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Consequently, the lay assertions as to the nature or etiology of the Veteran's claimed disability have no probative value.

For all the foregoing reasons, the claims for service connection for a vein disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Increased Rating Claim

For the time period prior to February 21, 2009, the Board finds the Veteran's arteriosclerotic heart disease is manifested by no more than ejection fraction of, at lowest, 73 percent during the August 2007 stress test.  At no time did the Veteran have more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warranting a 60 percent rating.  Therefore, a rating in excess of 30 percent for arteriosclerotic heart disease prior to February 21, 2009, is not warranted. 

The Board further finds there is no evidence of any unusual or exceptional circumstances prior to February 21, 2009, such as marked interference with employment or frequent periods of hospitalization related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected disorder is adequately rated under the available schedular criteria.  The objective findings of physical impairment are well documented.  The Board finds the overall evidence of record is not indicative of a marked interference with employment as a result of this disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claim for an increased rating for the period prior to February 21, 2009.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for phlebitis is denied. 

Entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease, old myocardial infarction with anginal syndrome prior to February 21, 2009 is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


